Citation Nr: 0810293	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.

The veteran appeared and testified at a Travel Board hearing 
in February 2008.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

A review of the veteran's service personnel records show his 
tour of duty in the United States Army, Pacific Command 
(USARPAC), Vietnam, was from September 1970 to August 1971.  
According to his records, the veteran's MOS was that of a 
food service assistant/cook in the 71st Ordinance Company 
(Ammo), the 54th Ordinance Company (Ammo) and the 156th 
Maintenance Company.  No combat awards or decorations were 
noted in the veteran's DD-214.  

At his February 2008 Travel Board hearing, the veteran 
asserted that he was not continuously stationed with his unit 
as listed in his personnel records.  He testified that he was 
never a cook and worked in the ammunition dump and performed 
night security.  He also advised that he was transferred to 
different units, although it was not noted in his personnel 
records.  His brother, who was also in Vietnam at the time, 
testified that, at one point, the veteran was stationed in 
Khe Sanh.  
The veteran is currently diagnosed as having post-traumatic 
stress disorder.  He contends, inter alia, that he witnessed 
the crash of a COBRA gunship and the death of its operators 
while stationed in Khe Sanh.  In February 2007, the RO sent a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) to verify stressors alleged by the veteran.  
The JSRRC returned documents confirming the February 1971 
COBRA crash and death of its operators.  The records did not, 
however, confirm the veteran or his unit's presence in Khe 
Sanh, nor was a negative response provided regarding the 
unit's presence in Khe Sanh.  No other verification of 
stressors was requested by the RO.  

Generally, in his submissions to VA, the veteran reported 
having moved body bags from helicopters and was covered in 
blood; his partner "Charlie" was shot and died in his arms; 
upon transfer from Khe Sanh to Quang Tri, his vehicle was 
attacked twice; witnessed two soldiers die due to an 
explosion of an RPG round; and a distraught service member 
began shooting at fellow service members in the mess hall and 
subsequently shot himself in the stomach.

In January 2004, the veteran's sister submitted a statement 
to VA indicating that when their older brother returned from 
Vietnam, he reported that the veteran was stationed at a fire 
base in Khe Sanh.  

The Board notes that absent dates and other details, the 
information the veteran provided was not specific enough to 
allow VA to request corroboration of all the alleged 
stressors from the JSRRC.  Thus, while this case is in remand 
status, the veteran should be provided another opportunity to 
provide more specific details regarding his claimed 
stressors, particularly with respect to the dates of the 
incidents alleged, and the names of any individuals involved. 

The veteran contends that upon return from Vietnam, he was 
medically evacuated to Walter Reed Medical Center for 
detoxification therapy.  The veteran asserted that the 
traumatic experiences in service led him to abuse heroin and 
ultimately led to his hospitalization for detoxification 
immediately prior to service discharge.  

The veteran's service medical records (SMRs) are devoid of 
any reference to treatment for heroin addiction, nor are 
there treatment records from Walter Reed Medical Center 
associated with the claims folder.  The veteran's personnel 
records reflect that the veteran was on a medical hold in 
September 1971 at Ft. Bragg, North Carolina upon return from 
Vietnam.  There is no evidence of record reflecting a request 
for the veteran's Walter Reed medical treatment records.  

In an effort to appropriately assist the veteran in 
substantiating his claim, the claim must be remanded for 
additional evidentiary development.  A request should be made 
to Walter Reed Medical Center for any medical treatment 
records associated with the veteran's return from Vietnam.  
The veteran should also be allowed an opportunity to submit 
more specific details, including names and dates, of his 
alleged stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran another opportunity 
to provide any additional details as to 
the reported in-service stressful 
incidents, such as dates, places, unit of 
assignment at the time of the events, 
description of events, and if appropriate, 
names and any other identifying 
information concerning any of the 
individuals involved in the events.  
Perform all development deemed necessary, 
including a request for information from 
JSRRC, if additional details regarding 
alleged in-service stressors are provided 
by the veteran.  

If the veteran cannot identify additional 
information to pursue development with the 
JSRRC, clearly set out the reasons why his 
information was insufficient and advise 
the veteran that absent specific 
information no additional development can 
be performed. 

2.  Submit another request to the JSRRC to 
respond as to whether the HHC 3rd Ord Bn, 
54th Ordinance Company (AMMO) (DS-65) 
USARPAC was stationed at or near Khe Sanh, 
Vietnam in February 1971.  If there is no 
evidence reflecting this unit's presence 
in Khe Sanh, please request a negative 
response and associate any response with 
the claims file.  Perform all necessary 
development. 

3.  Request all inpatient and outpatient 
medical treatment records from Walter Reed 
Medical Center for the veteran's alleged 
detoxification treatment there from August 
to September 1971.  If no records are 
found, notation of such should be made and 
associated with the veteran's claims file.  
Perform all necessary development.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



